      Case 19-50102-btb        Doc 393    Entered 03/20/19 13:40:04       Page 1 of 4



 1   CANDACE C. CARLYON, ESQ.
     Nevada Bar No. 2666
 2   TRACY M. O'STEEN, ESQ.
     Nevada Bar No. 10949
 3   CLARK HILL PLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, NV 89169
     Telephone:   (702) 862-8300
 5   Facsimile:   (702) 862-8400
     CCarlyon@ClarkHill.com
 6   TOSteen@ClarkHill.com

 7   Counsel for Debtors in Possession

 8                             UNITED STATES BANKRUPTCY COURT

 9                                       DISTRICT OF NEVADA

10
      In re                                           Lead Case No.: BK-19-50102-btb
11                                                    Chapter 11
      DOUBLE JUMP, INC.
12                                                    Joint Administration with:
                              Debtor.                  19-50103-btb     Dora Dog Properties, LLC
13                                                     19-50104-btb     Dog Blue Properties, LLC
                                                       19-50105-btb     Brandy Boy Properties, LLC
14                                                     19-50106-btb     475 Channel Road, LLC
                                                       19-50108-btb     Park Road, LLC
15     X       Affects ALL Debtors                     19-50109-btb     140 Mason Circle, LLC
               Affects Double Jump, Inc.               19-50130-btb     DC Solar Solutions, Inc.
16             Affects Dora Dog Properties, LLC        19-50131-btb     DC Solar Distribution, Inc.
               Affects Dog Blue Properties, LLC        19-50135-btb     DC Solar Freedom, Inc.
17             Affects Brandy Boy Properties, LLC
               Affects 475 Channel Road, LLC          EX PARTE APPLICATION FOR ORDER
18             Affects Park Road, LLC                 SHORTENING TIME TO HEAR
               Affects 140 Mason Circle, LLC          DEBTORS’ MOTION TO CONVERT
19             Affects DC Solar Solutions, Inc.       CASES
               Affects DC Solar Distribution, Inc.
20             Affects DC Solar Freedom, Inc.         Hearing Date: N/A
                                                      Hearing Time: N/A
21

22            Double Jump, Inc., and certain of its affiliates listed in the above caption, debtors and
23 debtors-in-possession (collectively, the “Debtors”), by and through their counsel, the law firm of

24 Clark Hill PLC, hereby submit their ex parte application (the “Application”) for an order shortening

25 time to hear Debtors’ Motion to Convert Cases to Chapter 7 (the “Motion”) on March 22, 2019.

26            This Application is made and based upon Rule 9006 of the Federal Rules of Bankruptcy
27   Procedure (the “Bankruptcy Rules”), Rule 9006 of the Local Rules for the United States
28
      Case 19-50102-btb         Doc 393     Entered 03/20/19 13:40:04        Page 2 of 4



 1   Bankruptcy Court for the District of Nevada (the “Local Rules”), the Attorney Information Sheet

 2   and declaration of Tracy M. O’Steen, Esq., filed contemporaneously herewith (the “O’Steen

 3   Declaration”), the points and authorities set forth below, and the papers and pleadings on file

 4   herein.

 5                                                      I.

 6                                           LEGAL ARGUMENT

 7             11 U.S.C. § 105 allows this court to issue such orders as are necessary to carry out the

 8   provisions of this title. Bankruptcy Rule 9006(c)(1) permits a bankruptcy court, for cause shown

 9   and in its discretion, to reduce the period during which any notice is given in accordance with the

10   bankruptcy rules. Bankruptcy Rule 9006(c)(1) provides as follows:

11             Except as provided in paragraph (2) of this subdivision, when an act is required or
               allowed to be done at or within a specified time by these rules or by a notice given
12             thereunder or by order of court, the court for cause shown may in its discretion
               with or without motion or notice order the period reduced.
13

14   Fed. R. Bankr. P. 9006(c).

15             Local Rule 9006 provides further authority for shortening the time for a hearing.

16 According to Local Rule 9006(b), every application for an order shortening time must be

17 accompanied by a declaration stating the reasons for an expedited hearing. As set forth in the

18 O’Steen Declaration and below, there are compelling reasons for an expedited hearing on the

19 Motion identified above.        The bankruptcy estates lack significant funds, and are facing hard

20 deadlines in early April to pay rent or risk having the estates dismantled via numerous motions for

21 relief from stay. The Chapter 7 Trustee needs as much time as possible to get up to speed on the

22 Chapter 11 Cases as soon as possible.

23             In addition, the Bankruptcy Code and Bankruptcy Rules expressly contemplate conversion

24 of a case by a chapter 11 debtor to chapter 7 without the “after notice and a hearing” formulation

25 contained in many provisions of the Bankruptcy Code. Cf. 11 U.S.C. §1112(a) (“the debtor may

26 convert a case”) versus §1112(b) “on request of a party in interest, and after notice and a hearing”).

27 Likewise, Bankruptcy Rule 1017 provides that a request to convert a case by the debtor under

28 §1112(a) need only be made under Bankruptcy Rule 9013, rather than by “contested matter” under

                                                        2
      Case 19-50102-btb       Doc 393     Entered 03/20/19 13:40:04       Page 3 of 4



 1 Bankruptcy Rule 9014, which would otherwise be required for a conversion request by a party in

 2 interest other than the debtor).

 3          Under the circumstances, delaying the consideration of the Motion will ultimately

 4 disadvantage any incoming trustee as well as risk that the existing fiduciaries contribute their

 5 services, know-how and experience without compensation. This risk is fundamentally unfair. The

 6 Debtors have been communicating the potential conversion to stakeholders for not less than two

 7 weeks, and, while reasonable minds can differ regarding specific instances of business judgment,

 8 the stakeholders who were in the best position to promote the advantages of Chapter 11 to

 9 maximize value elected not to do so. The Debtors respect that business judgment, but the Debtors’

10 professionals and any ultimate trustee should not be punished for a decision that was outside of

11 their control. Perhaps more importantly, the Debtors (and any subsequent trustee or chapter 7

12 estate) risk the loss of access to material assets (some 900 MSGs are implicated) due to hearings

13 presently scheduled for March 26. Of course, if the movants for matters scheduled for March 26

14 could agree (or be ordered) to postpone their motions for a week, or if any other stakeholder

15 wishing to delay consideration of conversion of these Chapter 11 Cases agreed to fund the

16 substantial costs of the Chapter 11 estates in the meantime, more notice of the Motion might be

17 warranted. No such proposals have been forthcoming; hence the Debtors’ counseled decision to

18 proceed promptly with conversion.

19           Local Rule 9006 also requires the moving party to submit an “Attorney Information Sheet”

20 indicating whether opposing counsel was provided notice, whether opposing counsel consented to a

21 hearing on an order shortening time, the date opposing counsel was provided with said notice, and

22 how such notice was provided or attempted to be provided. An Attorney Information Sheet is being

23 filed contemporaneously with this Application.

24                                                   II.

25                                           CONCLUSION

26           Debtors respectfully request that this Court grant the Application and issue an order

27 shortening time to hear the Motion on the earliest possible date, but specifically request that it be

28 heard on March 22, 2019, and for such other relief as the court deems just and proper.

                                                     3
     Case 19-50102-btb    Doc 393     Entered 03/20/19 13:40:04      Page 4 of 4



 1        Respectfully submitted this 20th day of March, 2019.

 2                                            CLARK HILL PLC
 3                                            /s/ Tracy M. O’Steen
                                              _________________________________
 4                                            CANDACE C. CARLYON, ESQ.
                                              Nevada Bar No. 2666
 5                                            TRACY M. O’STEEN, ESQ.
                                              Nevada Bar No. 10949
 6                                            3800 Howard Hughes Parkway, Suite 500
                                              Las Vegas, NV 89169
 7                                            Telephone: 702-862-8300
                                              Facsimile: 702-862-8400
 8                                            CCarlyon@ClarkHill.com
                                              TOSteen@ClarkHill.com
 9
                                              Counsel for Debtors in Possession
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
